             Case 5:20-cv-00807-XR Document 15 Filed 09/08/20 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


    JADA RESTAURANT GROUP, LLC,                            §
    TRE TRATTORIA, TWO BROS BBQ,                           §
    SJ2 RESTAURANT GROUP, LLC,                             §
    CHISPAS, DADY RESTAURANTS,                             §
    LLC, RANGE, ALAMO BBQ                                  §
    COMPANY, DADY PREMIER                                  §
    CATERING, LLC, DADY PREMIER                            §                   SA-20-CV-00807-XR
    CATERING,                                              §
                 Plaintiffs                                §
                                                           §
    -vs-                                                   §
                                                           §
    ACADIA INSURANCE COMPANY,                              §
    CHRISTOPHER MICHELS,                                   §
                 Defendants                                §


                                                   ORDER

           On this date, the Court considered Plaintiffs’ motion to remand (ECF No. 7) and Defendant

Acadia Insurance Company’s Response (ECF No. 8). The issue is whether Defendant Christopher

Michels is improperly joined. After careful consideration, the court grants the motion to remand.

                                             BACKGROUND

           This insurance dispute arises out of the state and local orders mandating the closure of

certain businesses due to the ongoing COVID-19 pandemic. Plaintiffs are owners of numerous

restaurants1 in Bexar County and Travis County, Texas. ECF No. 7 ¶ 1. For each of these

businesses, Plaintiffs purchased a business insurance policy from Defendant Acadia Insurance Co.

(“the Policy”). Id. The Policy provided coverage for property, business personal property, business




1
 Plaintiffs’ dine-in restaurants in the Counties are located at 200 W. Jones Ave #201, San Antonio, Texas; 125 E.
Houston St., San Antonio, Texas 78205; 12656 West Ave. #B, San Antonio, Texas 78216; 509 & 511 E. Grayson,
San Antonio, Texas 78215; and 214 W. 4th St, Austin, Texas 78701. ECF No. 7 ¶ 1.

                                                       1
           Case 5:20-cv-00807-XR Document 15 Filed 09/08/20 Page 2 of 8




income, and more. ECF No. 1-3 ¶ 7. There is no dispute that the policy was active and that the

Plaintiffs had paid all required premiums for the Policy.

        In the winter of 2020, the world was faced with the unprecedented outbreak of a novel,

highly infectious coronavirus. On January 30, 2020, the World Health Organization declared that

the coronavirus outbreak, which caused a disease called Covid-19, was a public health emergency.

Id. ¶ 8. Over the next month and a half, the coronavirus continued to spread in the United States

and around the world. On March 13, 2020, the Governor of Texas issued a Declaration of State

Disaster as a result of increasing coronavirus infections in the State. Id. ¶ 10. About ten days later,

Bexar County and Travis County issued shelter-in-place orders. Id. On March 31, 2020, the

Governor of Texas issued a state-wide shelter-in-place order and ordered the closure of all “non-

essential” businesses. Id. Under these orders, restaurants were limited to take-out or delivery

service. Id.

        Plaintiffs sustained heavy income losses as a result of the closures. ECF. No. 7 ¶ 1. On

March 25, 2020, Plaintiffs reported a claim for business interruption losses to Defendant Acadia.

ECF No. 8 ¶ 2. Defendant Acadia assigned Defendant Christopher Michels, an insurance adjuster,

to investigate the case. After Michels completed the investigation, Acadia denied the claim. Id.

Acadia asserts that the losses were not covered by the Policy because the policy contains an

exclusion for losses caused by a virus and because there was no showing of direct physical loss of

or damage to property. Id.

        On June 19, 2020, Plaintiffs filed their First Amended Original Petition in Texas state court.

See ECF No. 1-3. Plaintiffs allege that Defendant Michels conducted an outcome-oriented

investigation of Plaintiffs’ claims. ECF No. 7 ¶ 2. They assert that Michels made no requests for

documentation or information relating to the claim and denied the claim so quickly that he could



                                                  2
          Case 5:20-cv-00807-XR Document 15 Filed 09/08/20 Page 3 of 8




not have conducted a proper or thorough investigation. Id. On June 24, 2020, Acadia sent Plaintiff

written notice under Texas Insurance Code section 542A.006(a) that it was accepting any potential

liability for Defendant Michels. ECF No. 8 ¶ 3.

        On July 10, 2020, Defendant Acadia removed the state court action to this Court, asserting

diversity jurisdiction. See ECF No. 1. On August 12, 2020, Plaintiffs filed the instant motion to

remand the case to state court. See ECF No. 7. Plaintiffs argue that the diversity of citizenship

requirement of 28 U.S.C. § 1332 is not satisfied because both Plaintiffs and Defendant Michels

are Texas citizens. Id. ¶ 3. Defendant Acadia argues that Defendant Michels is improperly joined

to this action as a result of its Chapter 542A election to accept liability on Michels’ behalf and

because Plaintiffs fail to state a claim against Michels. ECF No. 8 ¶ 4.

                                          DISCUSSION

   I.      Standard of Review

        A party may remove an action from state court to federal court if the action is one over

which the federal court possesses original subject matter jurisdiction. See 28 U.S.C. § 1441(a).

Citizenship of the parties and amount in controversy are based on the facts as they existed at the

time removal. Louisiana v. Am. Nat. Prop. Cas. Co., 746 F.3d 633, 636 (5th Cir. 2014). The

removing party bears the burden of showing that federal jurisdiction exists and that removal was

proper. De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995). The removal statute is

strictly construed in favor of remand. Vantage Drilling Co. v. Hsin–Chi Su, 741 F.3d 535, 537 (5th

Cir. 2014) (citing Acuna v. Brown & Root, Inc., 200 F.3d 335, 339 (5th Cir. 2000)).

        A removing party can establish federal jurisdiction based on 28 U.S.C. § 1332 by

demonstrating that an in-state defendant has been “improperly joined.” Smallwood v. Illinois Cent.

R. Co., 385 F.3d 568, 573 (5th Cir. 2004). To establish improper joinder, a removing party must



                                                  3
             Case 5:20-cv-00807-XR Document 15 Filed 09/08/20 Page 4 of 8




show an “inability of the plaintiff to establish a cause of action against the non-diverse party in

state court.” Id. (quoting Travis v. Irby, 326 F.3d 644, 646–47 (5th Cir. 2003)). A plaintiff cannot

establish a cause of action against an in-state defendant if there is “no reasonable basis for the

district court to predict that the plaintiff might be able to recover against an in-state defendant.”

Smallwood, 385 F.3d at 573.

          A court may resolve the issue in one of two ways. The court may conduct a Rule 12(b)(6)–

type analysis, looking initially at the allegations of the complaint to determine whether the

complaint states a claim under state law against the in-state defendant. Ordinarily, if a plaintiff can

survive a Rule 12(b)(6) challenge, there is no improper joinder. However, in some cases a plaintiff

may state a claim, but misstate or omit discrete facts that would determine the propriety of joinder,

in such cases, the district court may, in its discretion, pierce the pleadings and conduct a summary

inquiry. Smallwood, 385 F.3d at 573. The burden is on the removing party, and the burden of

demonstrating improper joinder is a heavy one. Cuevas v. BAC Home Loans Servicing, LP, 648

F.3d 242, 249 (5th Cir. 2011) (citing Griggs v. State Farm Lloyds, 181 F.3d 694, 699 (5th Cir.

1999)).

   II.       Application

          Plaintiffs argue that remand is proper because this Court does not have jurisdiction to hear

the case. That is, Plaintiffs and Defendant Michels are both Texas citizens, so there is not complete

diversity as required by 28 U.S.C. § 1332. Plaintiffs argue that Chapter 542A of the Texas

Insurance Code does not apply to Plaintiffs’ claim, so Defendant Acadia’s acceptance of

Defendant Michels’ liability pursuant to that Chapter was inappropriate. ECF No. 7 ¶ 8. Plaintiffs

then argue that they pled valid causes of action against Defendant Michels, so his joinder in the




                                                   4
          Case 5:20-cv-00807-XR Document 15 Filed 09/08/20 Page 5 of 8




case was “not merely a pretext to defeat diversity jurisdiction.” Id. ¶ 14. For the reasons stated

herein, the Court grants Plaintiffs’ motion to remand.

       A. Chapter 542A does not apply to Plaintiffs’ claim.

       Plaintiffs assert that Chapter 542A does not apply to their insurance claim. Section

542A.002 of the Texas Insurance Code states that the Chapter applies to claims against insurers or

agents alleging breach of contract, negligence, misrepresentation, fraud, or breach of a common

law duty, or an action brought under Subchapter B, Chapter 542. TEX. INS. CODE § 542A.002. That

Chapter defines “claim” as a first-party claim that “arises from damage to or loss of covered

property caused, wholly or partly, by forces of nature, including an earthquake or earth tremor, a

wildfire, a flood, a tornado, lightning, a hurricane, hail, wind, a snowstorm, or a rainstorm.” Id. §

542A.001(2)(c). Plaintiffs argue that the list in this section limits its coverage to weather events.

ECF No. 7 ¶ 8.

       Defendant Acadia responds that the statute applies to all “forces of nature” and is not

limited to weather events. Defendant equates “forces of nature” to “acts of God,” which Black’s

Law Dictionary defines as “an operation of natural forces so unexpected that no human foresight

or skill could reasonably be expected to anticipate it.” ECF No. 8 ¶ 8 (citing Act of God, Black’s

Law Dictionary 41 (10th ed. 2014) and P.H. Winfield, A Textbook on the Law of Torts § 16, at 45-

46 (5th ed. 1950)). Defendant also asserts that the statutory construction canon ejusdem generis,

which posits that general words following specific enumerations must be construed to embrace

objects similar to those enumerated by the statute, does not apply because the specific words are

not followed by a general, catchall term. Id. ¶ 10.

       Government-mandated business closures are not “forces of nature.” See TEX. INS. CODE §

542A.001(2)(c). Further, the Court finds that a virus is not a “force of nature” for the purposes of



                                                 5
           Case 5:20-cv-00807-XR Document 15 Filed 09/08/20 Page 6 of 8




this statute. The Court agrees that the ejusdem generis canon of statutory construction does not

apply. Instead, the canon of noscitur a sociis applies. This interpretive maxim “counsels lawyers

reading statutes that ‘a word may be known by the company it keeps.’” Graham County Soil and

Water Conservation Dist. V. U.S. ex rel. Wilson, 599 U.S. 280, 287 (2010) (citing Russell Motor

Car Co. v. United States, 261 U.S. 514, 519 (1923)). Stated differently, words in a statute must be

interpreted in the context of associated words. Chapter 542A.001(2)(c) lists classical examples of

forces of nature—i.e., those involving forces of earth, wind, wildfire, and water. The provision

does not reference viruses, pandemics, or diseases. Further, although the Court need not look to

legislative history given the plain language of the statute, the legislative history demonstrates that

the Texas Legislature was concerned with weather and similar natural phenomena when it enacted

Chapter 542A. The Court holds that Chapter 542A does not apply to Plaintiffs’ claim.

       B. Plaintiffs have adequately pled a cause of action against Defendant Michels.

       Defendant Acadia alternatively argues that Defendant Michels was improperly joined.

Plaintiffs argue that Defendant Michels is not improperly joined. Plaintiffs allege that Defendant

Michels made no request for documents relating to Plaintiffs’ claim during his investigation, that

Acadia’s denial of Plaintiffs’ claim was so soon that Michels could not have done a proper

investigation, that Michels conducted an outcome-oriented investigation, that Michels erroneously

denied coverage based upon the Policy’s virus exclusion when none of its restaurants had evidence

of viral contamination, and that Michels misrepresented the scope of the Policy to Plaintiffs. ECF

No. 7 ¶ 14. Plaintiffs assert that the discovery process will prove these allegations true. Id.

       Defendants respond that Chapters 541 and 542 of the Texas Insurance Code, upon which

Plaintiffs’ claims are based, regulate the conduct of an insurer, and not an adjuster. ECF No. 8 ¶

12. Defendant cites several cases declining to apply Chapter 542 to insurance adjusters, but none



                                                  6
           Case 5:20-cv-00807-XR Document 15 Filed 09/08/20 Page 7 of 8




doing the same with regard to Chapter 541. Id. ¶ 14. As to Chapter 541, Defendants assert that

Plaintiffs have not alleged facts to support Plaintiffs’ claim for misrepresentation under section

541.060(a)(1). Id. ¶ 16. Likewise, Defendants argue that Plaintiffs fail to state claims under

subsections (a)(3), (a)(4), and (a)(7).

        The Court finds that Plaintiffs claims do apply to insurance adjusters. As this Court has

held before:

                “[a]n adjuster may be a “person” who is “engaged in the business of
                insurance” for purposes of violations of some provisions of the
                Texas Insurance Code. TEX. INS. CODE § 541.002 (“In this chapter .
                . . ‘person’ means an individual, corporation, association, . . . other
                legal entity engaged in the business of insurance, including an agent,
                broker, adjuster, or life and health insurance counselor.”); Gasch v.
                Hartford Acc. & Indem. Co., 491 F.3d 278, 282 (5th Cir. 2007)
                (“Texas law clearly authorizes Article 21.21 actions against
                insurance adjusters in their individual capacities.”).

Fairway Leasing, LLC v. Nationwide Mutual Ins. Co., No. 17-CA-752-XR, 2017 7693373 at *2

(W.D. Tex. Oct. 4, 2017). In that case, the plaintiff alleged, inter alia, that the adjuster conducted

a substandard investigation that eliminated many of the damages pointed out by the plaintiff; that

the adjuster’s inadequate investigation was relied upon by the insurance company; that the adjuster

misrepresented the extent of the plaintiff’s damages; and that the adjuster failed to attempt in good

faith to effectuate an equitable settlement of the claim. Id. This Court held that the adjuster was

not improperly joined because the Court could discern which actions of the adjuster that the

plaintiff complained of. Id. at *3–*4.

        So too here. Plaintiffs allege misconduct on the part of Defendant Michels that is separate

and apart from Defendant Acadia. Whereas Plaintiffs’ claims against Acadia sound primarily in

breach of contract, their claims against Defendant Michels rest on alleged violations of the Texas

Insurance Code. To support their claims, Plaintiffs allege specific actions affirmatively taken or



                                                  7
           Case 5:20-cv-00807-XR Document 15 Filed 09/08/20 Page 8 of 8




omitted by Defendant Michels, including conducting an outcome-oriented investigation, failing to

request relevant documentation, failing to appropriately consider Plaintiffs’ responses to particular

questions, failing to consider certain shelter-in-place orders, and misrepresenting the scope of the

Policy to Plaintiffs. ECF No. 1-3 ¶¶ 34–37. Specifically, Plaintiffs allege that Michels made

misrepresentations about the Policy’s coverage for loss to the property. Construing all ambiguities

against removal and in favor of remand, as this Court must, Mehar Holdings, LLC. v. Evanston

Ins. Co., No. 5:16–CV–491–DAE, 2016 WL 5957681, at *4 (W.D. Tex. Oct. 14, 2016), the Court

holds that Plaintiffs pled specific causes of action against Defendant Michels and that Defendant

Michels is not improperly joined.

                                          CONCLUSION

       The Court finds that Defendants have failed to establish that Defendant Michels was

improperly joined, and that diversity jurisdiction is therefore lacking. Plaintiffs’ Motion to Remand

(ECF No. 7) is GRANTED. This case is therefore REMANDED pursuant to 28 U.S.C. § 1447(c),

(d) for lack of subject matter jurisdiction.

       It is so ORDERED.

       SIGNED this 8th day of September, 2020.




                                       XAVIER RODRIGUEZ
                                       UNITED STATES DISTRICT JUDGE




                                                 8
